Citation Nr: 9925689	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-18 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional cardiovascular disability as a 
result of surgical treatment by the Department of Veterans 
Affairs in October 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his son


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  


FINDING OF FACT

VA surgery in October 1993 did not result in additional 
cardiovascular disability.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiovascular 
disability as a result of VA surgical treatment in October 
1993 is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional disability as a result of 
the VA surgical treatment in October 1993.  

However, the initial determination in any claim before the 
Board is whether the claim is well grounded.  A person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  See Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims (Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  See Jones v. West, No. 98-664 (U.S. Vet. App. 
July 7, 1999).  

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, and, as applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1) (1998).  

In the instant case, the Board finds that the determinative 
issue, whether an injury during VA surgery in October 1993 
resulted in additional cardiovascular disability, is a 
medical question, and, under the statute, regulation, and 
Court decision cited above, competent medical evidence that 
an injury sustained during VA surgery in October 1993 caused 
additional cardiovascular disability would be required in 
order to render well grounded the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  

The record discloses that, in March 1982, the veteran, who 
was 35 years of age, suffered chest pains.  At a VA medical 
center (VAMC), after an electrocardiogram and stress test, a 
finding was made that he had had a myocardial infarction.  In 
April 1982, the veteran underwent a four-vessel coronary 
artery bypass graft (CABG).  

In August 1983, the veteran was admitted to a VAMC for 
evaluation of continued complaints of chest pain, 
particularly when he was under stress.  The impression was 
typical angina, gradually increasing in frequency and 
duration, in an individual with no known severe 
atherosclerotic cardiovascular disease.  As a Thallium stress 
test was negative for ischemic disease, a catheterization was 
not performed, and medical treatment was continued. 

In October 1993, the veteran was admitted to the VAMC, Fargo, 
North Dakota, for a complaint of increasing chest pain.  A 
cardiolyte imaging study revealed six defects, and the 
radiologist found the veteran in a high risk category.  The 
veteran was transferred by air ambulance to the VAMC in 
Minneapolis, Minnesota, for evaluation of unstable angina.  

In October 1993, coronary artery angiography revealed a 
lesion in the saphenous vein graft to the right coronary 
artery with a 95 percent occlusion.  The next day, at a 
catheterization laboratory, a percutaneous transluminal 
coronary angioplasty (PTCA) was performed.  During the 
procedure, it was noted that the lesion was just beyond an 
extreme curve in the saphenous vein graft, and passage of the 
intermediate wire and the balloon catheter was difficult.  
The distal flexible portion of the wire broke off from the 
wire core and was left in the native distal posterior 
descending artery.  The veteran then had a non-Q wave 
myocardial infarction.  The wire fracture was not extracted, 
on a finding that the risk of surgery made it inadvisable.

After the PTCA in October 1993, the veteran's chest pain 
resolved within 24 hours.  He was weaned from intravenous 
medication, and did not have recurrence of angina while 
hospitalized.  To support collateralization, Coumadin was 
prescribed for two months.

In later years, the veteran had recurrent chest pain, which 
was treated with nitroglycerin and rest.  At a hearing in 
August 1996, the veteran testified that, when he had an 
episode of chest pain, he took nitroglycerin and would have 
to lie down, as he would be exhausted.  

The veteran has alleged that the PTCA performed in October 
1993 rendered him totally disabled and unable to return to 
his prior employment as a commercial painter.  However, a VA 
peer review report dated in March 1996 did not find that the 
PTCA had caused any additional disability.  According to the 
peer review report the infarct which the veteran suffered 
during the PTCA was nonsignificant; the infarct was due to 
the ballooning or dilation of the lesion, rather than due to 
the wire fracture; there were no significant sequelae of the 
wire fracture; and coronary artery disease, which was 
advanced for his age, and the prior CABG in 1982 were more 
likely causes of the veteran's current cardiovascular 
disability than the PTCA.  

The Board has found as a fact that the veteran did sustain an 
injury during the PTCA in October 1993, and therefore the 
issue before the Board is whether the injury resulted in 
additional disability.  The Board referred the veteran's 
claims file, containing his medical records, to an 
independent medical expert (IME), who is an assistant 
professor of medicine and director of the cardiac 
catheterization laboratory in the division of cardiology at a 
private university.  The Board requested that the IME review 
the veteran's medical records and offer an opinion on the 
following question:  Did the veteran incur any measurable 
additional cardiovascular disability as a result of the PTCA 
performed at a VAMC in October 1993?  

The IME provided the following opinion:  

The patient suffers from atherosclerotic 
heart disease, which is of progressive 
nature.  This is fully documented by 
cardiac catheterization on two occasions.  
The first was performed in 1982 prior to 
his bypass surgery, which demonstrated 
severe, discrete lesions.  Following the 
bypass surgery and 10 years later, repeat 
cardiac catheterization demonstrated not 
only the original lesions, but 
progression of disease in both his native 
coronary vessels and in the saphenous 
vein grafts.  I find no evidence in the 
medical records which would substantiate 
that the patient has made a substantial 
change in lifestyle such that he may have 
arrested the progression of the disease.  

The patient did develop an unfortunate 
complication of the angioplasty procedure 
resulting in breakage of a wire during 
the procedure.  This acts as a foreign 
body and can result in thrombosis of the 
vessel.  At the time of the procedure, it 
was decided that the risk of 
revascularizing the patient outweighed 
the benefit, because of the 'small 
territory' involved in this artery.  The 
fact that this was a small territory 
appears to be substantiated that the CPK 
[creatine phosphokinase] elevation 
following the procedure was in the range 
of approximately 400, which is consistent 
with a small myocardial infarction.  It 
appears this did not result in a 
significant transmural infarction, as an 
echocardiogram which was performed 
following the procedure demonstrated an 
ejection fraction of 55-60 percent, which 
is normal.  In addition, there were no 
significant regional wall motion 
abnormalities noted in the inferior wall, 
which is the distribution of this artery.  
It should be noted that the ejection 
fraction quoted on the echocardiogram 
following the procedure of 55-60 percent 
compares similarly to the echocardiogram 
performed in March 1982, when the 
ejection fraction was reported as 53 
percent.

A review of the stress evaluations 
performed revealed that the patient was 
able to exercise for 10.5 minutes 
according to a Naughton protocol in 1983.  
This stress test prior to the injury 
already demonstrated reduced functional 
classification.  10 1/2 minutes on a 
Naughton protocol would represent 
approximately six metabolic units.  A 
stress test performed two months 
following the injury (December 1993) by a 
different protocol also demonstrated 
reduced functional classification.  At 
that time, he was able to achieve an 
approximate 5/6 metabolic unit level.  
Essentially, the patient already began 
demonstrating reduced functional 
classification prior to the injury and 
demonstrated a similar level of 
functional classification following the 
injury.  

It is my opinion, therefore, based on the 
above, that the patient did sustain an 
injury during the percutaneous 
transluminal coronary angioplasty 
procedure in October 1993, but that this 
injury was small as demonstrated by the 
relatively small elevation in cardiac 
enzymes and the lack of regional wall 
motion abnormalities found on the 
echocardiogram following the injury.  It 
is my opinion he did not incur any 
measurable, additional cardiovascular 
disability as a result of the injury, and 
this is substantiated by a similar level 
of left ventricular function or ejection 
fraction on the echocardiogram, both 
prior to and following the injury, and a 
similar level of functional 
classification by stress testing, both 
prior to and following the injury.

Upon careful consideration of the evidence of record, the 
Board concludes that the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for additional cardiovascular 
disability as a result of VA surgical treatment in October 
1993 is not well grounded, because there is no medical 
evidence that the injury which he sustained during the 
surgical procedures resulted in any additional disability.  
The opinion of the IME, set forth above, did not support the 
veteran's claim that the PTCA caused additional disability.  
The veteran's statements of his belief that he did sustain 
additional disability as a result of VA treatment do not 
serve to make his claim well grounded, because he is not 
qualified to make that medical judgment.  Espiritu.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
cardiovascular disability as a result of VA surgical 
treatment "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under 38 U.S.C.A. § 1151 for additional 
cardiovascular disability as a result of VA surgical 
treatment.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional cardiovascular disability as a result of surgical 
treatment by the Department of Veterans Affairs (VA) in 
October 1993 is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 


